Per Curiam.
The decree of the Surrogate’s Court of November 20, 1930, affirmed by this court and the Court of Appeals, * is a complete bar to the relief sought in this action. The Surrogate’s Court had jurisdiction of the proceeding in that court under subdivision 8 of section 40 of the Surrogate’s Court Act. (Matter of Engel, 140 Misc. 276.) The provisions of sections 67 and 68 of the Surrogate’s Court Act adequately protect the constitutional right of every litigant to a jury trial. (Matter of Wilson, 252 N. Y. 155.) This plaintiff instituted the proceeding in which the decree mentioned was granted and could there have had a jury trial had she demanded it. (Surr. Ct. Act, § 67.) All concur. Judgment affirmed, with costs.

 See 232 App. Div. 872; 233 id. 796.-— [Rep.